Miller v Bevard (2022 NY Slip Op 05471)





Miller v Bevard


2022 NY Slip Op 05471


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND NEMOYER, JJ.


753 CA 21-01178

[*1]KENNETH MILLER, PLAINTIFF-APPELLANT,
vERIC BEVARD, GRETCHEN BEVARD AND DAVID STROTHERS, DEFENDANTS-RESPONDENTS. 


PAPPAS, COX, KIMPEL, DODD & LEVINE, P.C., SYRACUSE (THOMAS P. GIVAS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
MELVIN & MELVIN, PLLC, SYRACUSE (ROGER W. BRADLEY OF COUNSEL), FOR DEFENDANTS-RESPONDENTS ERIC BEVARD AND GRETCHEN BEVARD.
SLYE LAW OFFICES, P.C., WATERTOWN (ROBERT J. SLYE OF COUNSEL), FOR DEFENDANT-RESPONDENT DAVID STROTHERS. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Jefferson County (James P. McClusky, J.) entered June 21, 2021. The order and judgment, among other things, dismissed the amended complaint. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court